EXAMINER’S COMMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2022 has been entered.
 	Receipt is acknowledged of an amendment, filed 4/6/2022, in which claim 1 was amended.  Claims 1-4, 6, 8-11, 13-15 and 30-34 are pending upon entry of the amendment.

Information Disclosure Statement
	Receipt of an information disclosure statement is acknowledged.  The signed and initialed PTO-1449 has been mailed with this action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kate Prybylowski on 4/6/2022.

The application has been amended as follows: 

In the claims:
9. (Currently Amended) The method of claim 3, wherein the membrane is part of a lateral flow device for tagmentation that includes different zones with immobilized reagents for tagmentation, wherein the lateral flow device comprises: 
	[[i.]] a sample deposition region; 
	[[ii.]] a buffer region; and 
	[[iii.]] a tagmentation region comprising the solid support comprising the immobilized transposome complexes; wherein the solid support is configured for sample migration via capillary action from the sample deposition region to the tagmentation region.
15. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the reply filed 4/6/2022, the claims were amended to recite “wherein the immobilized transposome complexes are prepared by: (i) combining purified transposases with transposons to prepare transposome complexes and then immobilizing the transposome complexes to the solid support, or (ii) immobilizing transposons to the solid support and then adding purified transposases to prepare immobilized transposome complexes.”  While the disclosure does not use the phrase “purified transposases,” the response points to the portions of the disclosure that support this limitation.  Specifically, support is found in Figures 15, 16 and 24, and their description in the specification, as well as the last paragraph of page 6.  The subject matter of the claim need not be described literally using the same terms.  Furthermore, the amendment overcomes the rejection of record under 35 U.S.C. 103 based on the application of the Belyaev reference (US Patent Application Publication No. 2014/0093916 A1).  The Belyaev reference makes use of a transposase present in a crude cell lysate and teaches the disadvantages of transposase purification prior to forming a complex on a solid support (e.g., paragraphs [0009], [0010] and [0061]).  Thus, Belyaev teaches away from the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699